Citation Nr: 0935646	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-01 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a low back disability 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to February 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied an increased 
rating for a low back disability, rated 20 percent 
disabling.  

In May 2008, the Veteran provided testimony at a hearing 
before the undersigned at the Waco RO.  A transcript of the 
hearing is of record. 

The Board remanded the appeal for additional development in 
July 2008.

The issues of entitlement to a TDIU and an increased rating 
for a low back disability currently rated 20 percent 
disabling, on an extraschedular basis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's low back disability is manifested by pain and 
objective findings showing forward flexion limited to no less 
than 35 degrees with subjective complaint of radiating pain 
and paresthesias to the bilateral lower extremities that have 
not been objectively found and no objective neurologic 
impairment or dysfunction.


CONCLUSION OF LAW

The criteria for an increased rating higher than 20 percent, 
for a low back disability, have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295, 5237 
(2003 & 2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Veteran received VCAA notice as it related to his 
increased rating claim by way of December 2002, August 2004, 
February 2007, and October 2008 correspondence.  These 
letters notified him of VA's responsibilities in obtaining 
information to assist him in completing his claim, and 
identified his duties in obtaining information and evidence 
to substantiate his claim.  The February 2007 and October 
2008 letters, which followed the initial adjudication of his 
claim, provided notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
claimed disability in accordance with Dingess.  

Although the Veteran received Dingess notification following 
the initial adjudication of his claim, the timing deficiency 
was cured by readjudication of the claim in a July 2009 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records and VA and private treatment records.  He also was 
afforded VA examinations.  He has not identified any 
outstanding records for VA to obtain that were relevant to 
the claim and the Board is likewise unaware of such.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

During the course of this appeal the regulations for 
evaluating disabilities of the spine were revised, effective 
on September 23, 2002, and again on September 26, 2003.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422 (2000). 

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

Under the criteria in effect prior to September 26, 2003, 
Diagnostic Code (DC) 5285, provides that vertebral fractures 
were to be rated as 100 percent disabling when manifested by 
cord involvement with the veteran bedridden and requiring 
long leg braces.  A 60 percent rating was provided when there 
was no cord involvement but there was abnormal mobility 
requiring a neck brace (jury mast).  

In other cases, the disability was to be rated on the basis 
of limitation of motion or muscle spasm with an additional 10 
percent for a demonstrable deformity of a vertebral body to 
be added to the evaluation of the veteran's disability.  38 
C.F.R. § 4.71a, DC 5285 (2002).

DC 5292 provided for a 10 percent rating for limitation of 
motion of the lumbar spine that was slight.  A 20 percent 
rating was provided for moderate limitation of motion, and a 
40 percent rating if it was severe.  38 C.F.R. § 4.71a, DC 
5292 (2002).  

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.  

Under the criteria for rating intervertebral disc syndrome 
(IVDS) in effect prior to September 26, 2003, mild IVDS 
warrants a 10 percent rating, while a 20 percent rating is 
warranted for moderate IVDS with recurring attacks.  A 40 
percent rating is assigned for severe intervertebral syndrome 
with recurring attacks and intermittent relief.  38 C.F.R. § 
4.71a, DC 5293 (2002).
 
IVDS is to be evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.26 
(combined rating tables) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, which ever method 
results in the higher evaluation.  DC 5293 (effective 
September 23, 2002.)

Note 1 provides that for the purposes of evaluations under DC 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Neurological disabilities are to be evaluated separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Lumbosacral strain, under DC 5295, warranted a noncompensable 
(0 percent) evaluation if there were slight subjective 
symptoms only.  A 10 percent evaluation was warranted if it 
lumbosacral strain was manifested by characteristic pain on 
motion.  With muscle spasm on extreme forward bending, and 
loss of lateral spine motion, unilateral, in a standing 
position, a 20 percent rating was warranted.  A 40 percent 
evaluation was warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 26, 2003.  Under 
the revised criteria, back disabilities other than IVDS are 
to be evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, DCs 5235-5243.  

Under the General Formula for Rating Diseases and Injuries of 
the Spine, with or without symptoms such as pain, stiffness 
or aching in the area of the spine affected by residuals of 
injury or disease, the following ratings will apply:  

A 10 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees, but not 
greater than 85 degrees; or, combined range of motion of the 
entire thoracolumbar spine greater than 120 degrees, but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height. 

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is to 30 degrees or less or if there 
is favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine; and a 100 percent 
evaluation is warranted for ankylosis of the entire spine.

Intervertebral disc syndrome will be evaluated under the 
General Formula for Rating Diseases and Injuries of the Spine 
or under the formula for rating IVDS based on incapacitating 
episodes (outlined above), whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2003).  38 C.F.R. 
§ 4.71a, DCs 5235- 5243, Note (6).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Each range of motion measurement is to be rounded 
to the nearest five degrees.  38 C.F.R. § 4.71a, DCs 5235-
5243, Note (2).

Unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, DCs 5235- 5243, Note 
(3).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Factual Background

VA outpatient treatment records from January 2002 to December 
2002 show complaints of chronic low back pain with radiation 
into the right thigh and buttock.  A January 2002 X-ray was 
normal.  A June 2003 MRI showed bulging paracentral discs but 
no contact of the nerve roots and only minimal foraminal 
narrowing at two levels.  

At a VA examination April 2003, the Veteran reported 
increased back pain with radiating pain and numbness into the 
right leg.  He reported that he had not worked since June 
2002, when he had been employed as a butcher.  He also stated 
that he had been laid off from two or three jobs because he 
was unable to lift heavy objects because of his back pain.  

On physical examination, sensation to pinprick and vibratory 
stimulation of the legs was normal.  Flexion was possible 
from 0 to 80 degrees; extension from 0 to 30 degrees; lateral 
flexion was from 0 to 30 degrees bilaterally.  All ranges of 
motion caused considerable "subjective" pain.  The 
Veteran's gait was normal and he could walk on his heels and 
toes.  Straight leg raising sign was negative bilaterally.  
The diagnostic impression was chronic lumbosacral strain with 
marked subjective symptoms not born out by clinical 
examination or recent X-ray, minimal disability, no 
significant progression.

VA outpatient treatment records include an interpreted June 
2003 MRI report that showed diffuse bulging disc and L4-5; 
central protrusion of the disc at L5-S1 with narrowing of the 
neural foramina.  The Veteran also underwent an EMG study (of 
the lumbar paraspinals and lower extremities) was clinically 
normal.  There was no electrodiagnostic evidence of a 
mono/polyneuropathy, nor acute radiculopathy in the nerves 
and muscles tested.  

During a September 2004 VA examination, the Veteran reported 
increased back pain, with daily flare-ups that lasted all day 
in duration and affected his activities of daily living.  He 
also complained of weakness in his right lower extremity with 
knee give-way, and that his right foot fell asleep.  He 
denied stiffness in his lower back.  He denied use of a cane 
or brace or prior surgery.  The Veteran's prior jobs required 
lifting, but he was currently unemployed and unable to lift 
anything. 

On physical examination, flexion was from 0 to 90 degrees 
without pain; extension from 0 to 5 degrees with pain; pain 
began at 25 degrees; lateral flexion was from 0 to 30 degrees 
bilaterally, without pain.  On flare-up, flexion was limited 
to 50 degrees.  Objective evidence of painful motion was that 
the Veteran grimaced with extension.  There was no muscle 
spasm, abnormal posture, or atrophy.  There was tenderness in 
the musculature from S1 to the L1 region, bilaterally.  

Deep tendon reflexes (DTRs) were 2+ in the knee and ankle 
jerks.  Straight leg raising was negative bilaterally.  
Muscle strength was 5/5 in the lower extremity musculature.  
Sensory testing was intact in all dermatomes of both lower 
extremities.  

An MRI was conducted, which yielded clinical impressions of 
degenerative disk disease, most significant at L5-S1; 
questionable impingement on the right S1 nerve root.  The 
diagnosis on examination was right S1 nerve root irritation 
with intact motor and sensory findings and normal reflexes.

VA outpatient treatment records from September 2005 to 
October 2005 continue to show complaints of low back pain 
with radiating pain.  An August 2005 note shows there were no 
radiculopathy symptoms, spinal symptoms, neurological deficit 
or weakness at the lower extremities.

At a VA examination in January 2006, the Veteran again 
reported constant back pain, which radiates to his lower back 
and legs, primarily the hamstrings.  Due to the pain, he 
reported using more medication than prescribed.  He denied 
urinary incontinence or any bowel disturbance related to his 
back disorder.  He reported weekly flare-ups that were 
severe, incapacitating, and lasted 2-3 days in duration.  

On physical examination, the Veteran's gait, posture and head 
position were normal.  There was no abnormal spinal curvature 
except mild lumbar lordosis.  There was no indication of 
ankylosis.  There was moderate muscle spasm bilaterally, but 
not severe enough to cause abnormal gait or abnormal spinal 
contour.  

With active and passive range of motion testing, flexion was 
from 0 to 70 degrees; extension from 0 to 20 degrees; left 
lateral flexion was from 0 to 20 degrees bilaterally; right 
lateral flexion was from 0 to 25 degrees; left lateral 
rotation was from 0 to 25 degrees ; and right lateral flexion 
was from 0 to 30 degrees.  All ranges of motion were with 
pain.  On repetitive use of the joints, flexion was 
additionally limited to 60 degrees; and right lateral flexion 
and left and right rotations were all limited to 20 degrees, 
due to pain. 

The diagnosis was low back pain with degenerative changes, 
previously deemed service-connected; lumbar stenosis.  The 
Veteran reported he was unemployed.  The examiner also noted 
that an October 2005 MRI showed broad right-sided disc 
extrusion at L5-S1 causing moderate to severe central canal 
stenosis; moderate to severe right lateral recess; and mild 
to moderate left lateral recess stenosis.

An October 2006 VA outpatient treatment record shows the 
Veteran did not have any active sciatic symptoms.

At a March 2008 VA examination the Veteran denied side 
effects from the current treatment for his back.  He also 
denied any bowel or bladder dysfunction.  He did not use any 
devices for aid and assistance and had no limitation on 
walking.  The Veteran reported that he was currently employed 
as a nurse assistant and had not lost any time from work over 
the last 12 months.  

On physical examination, there was no ankylosis of the 
thoracolumbar spine.  Flexion was from 0 to 65 degrees; 
extension from 0 to 25 degrees; left and right lateral 
flexion was from 0 to 40 degrees bilaterally; right and left 
lateral rotation was from 0 to 35 degrees.  There was no 
additional limitation of motion on repetitive use of the 
joint.  The diagnosis was degenerative disc disease lumbar 
spine.  There were no significant effects on employment and 
only a moderate effect on the Veteran's ability to play 
sports.  

At the Veteran's May 2008 hearing, he testified that his 
disability interfered with his ability to do his job as it 
required a lot of walking.  He also stated that due to his 
medication he once fell asleep in class.  

The Veteran underwent a VA orthopedic examination in December 
2008, at which time he endorsed symptoms of leg and foot 
weakness, with numbness and paresthesias.  He also reported 
decreased motion, fatigue, weakness, and spasms and pain in 
his lower back.  The pain was constant, severe, burning and 
sharp.  He denied any flare-ups of the back condition or any 
incapacitating episodes.  

On physical examination of the spine, the Veteran's posture 
and head position were normal.  His gait was slightly 
antalgic.  There were no abnormal spinal curvatures except 
for lumbar lordosis.  The only objective abnormality of the 
thoracolumbar sacrospinals was pain on motion.  Muscle 
spasms, localized tenderness and guarding were not severe 
enough to cause the abnormal gait or spinal contour.  A 
detailed sensory examination revealed no abnormal sensation 
in the lower extremities.  Muscle tone was normal at 5/5, 
without atrophy.  Reflexes were consistently 1+ in all 
extremities and no nerve impairment was detected by the 
examiner.

Flexion was from 0 to 40 degrees; extension was from 0 to 12 
degrees; left lateral flexion was from 0 to 12 degrees; left 
lateral rotation was from 0 to 30 degrees; and right lateral 
flexion was from 0 to 15 degrees; and right lateral rotation 
was from 0 to 17 degrees.  All ranges of motion were 
accomplished with objective evidence of pain.  On repetitive 
use of the joint, flexion was limited to 35 degrees.  X-rays 
revealed L5-S1 degenerative disc disease.  The September 2006 
MRI showed a large right posterolateral herniated nucleus 
pulposus at L5/S1 resulting in mild acquired spinal stenosis, 
as well as fairly severe narrowing of the right L5/S1 neural 
foramen.  

The examiner's diagnosis was low back pain with degenerative 
changes and moderate lumbar radiculopathy.  The examiner 
noted that the Veteran had not been prescribed bed rest by a 
physician over the last 12 months.  It was his opinion that 
the Veteran was moderately limited in his ability to work as 
a certified nursing assistant (CNA), as far as working with 
patients and standing for extended periods.  The Veteran 
reported that he was unemployed because he was unable to stay 
awake on the nightshift due to his back pain medications.  
However, in an addendum the examiner noted that the Veteran 
called back several hours after the examination had concluded 
and asking for a note for his employer, which stated he had 
the [VA examination] appointment today.
 
At a June 2009 VA neurology examination, the Veteran reported 
numbness, weakness, and tingling in both legs, right worse 
than left.  He also reported numbness in the right foot and a 
lot of pain in his back and legs during bowel movements.  On 
peripheral nerve examination, motor strength in the bilateral 
lower extremities was 5/5.  There was no muscle atrophy, 
abnormal muscle tone or bulk in the lower extremities.  Gait 
and balance were normal.  The examiner's diagnosis was lumbar 
radiculopathy of the lower extremities; there was no 
objective nerve dysfunction noted.  

The examiner further opined that the Veteran's nerve root 
impingement was moderate, noting there was evidence of pain 
with lumbosacral range of motion testing.  The examiner 
further noted that the Veteran was not currently employed.  
The Veteran reported that he last worked as a nursing aid at 
a VA facility last year, but had difficulty staying awake on 
the night shift secondary to his medications and difficulty 
with the required lifting.



Analysis

The Veteran's service-connected low back disability, is 
currently rated as 20 percent disabling, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5295-5292.  

The evidence does not demonstrate "severe" limitation of 
motion, which would warrant a 40 percent evaluation under DC 
5292.  Range of motion tests at VA examinations in April 
2003, September 2004, January 2006, March 2008, and December 
2008 show the Veteran achieved forward flexion to 80, 90, 70, 
65, and 40 degrees, respectively.  There was additional loss 
of motion due to pain, at the September 2004, January 2006 
and December 2008 examinations, with flexion limited to 50, 
60, and 35 degrees respectively.  38 C.F.R. §§ 4.40, 4.45.  
Fatigue, weakness, lack of endurance, or incoordination was 
not demonstrated upon repetitive motion.  The Veteran has 
reported flare ups during which he could not do anything, but 
the clinical record shows no such episodes.  Given that the 
Veteran has reported numerous subjective complaints that have 
not been found on clinical examinations, his reports lack the 
credibility necessary to service as the basis for a higher 
evaluation.

The normal range of motion for the lumbar spine is to 90 
degrees.  Therefore, even with consideration of the DeLuca 
factors, and with particular note of the Veteran's credible 
report of chronic and severe pain, a higher rating is not 
warranted.  His disability is accurately interpreted as 
"moderate" in severity and reflected in the current 20 
percent rating.  See DeLuca, 8 Vet. App. 202 (1995), 38 
C.F.R. §§ 4.40, 4.45.  In the absence of more severely 
limited motion, such as to 30 degrees of flexion or less; a 
40 percent is not warranted under DC 5292 at any time during 
the appeal.

The Board has also considered whether a higher rating is 
available under DC 5295 for lumbosacral strain, but finds 
that it is not.  The Veteran's service-connected back 
disability has not been manifested by listing of the whole 
spine to the opposite side; positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo- arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, at any time 
over the appeal.  The 2006 and December 2008 examinations 
show that there was no spinal listing, and there have been no 
finding to the contrary.  Hence, the criteria for a 40 
percent rating under DC 5295 have not been met.  38 C.F.R. § 
4.71a, DC 5295 (2002).

Under the old criteria, separate ratings for neurologic and 
orthopedic manifestations of back disability were only 
provided where the Veteran had IVDS.  There is no clinical 
evidence of IVDS prior to the effective date of the revised 
criteria, despite the Veteran's subjective complaints of 
radiating pain and paresthesias.  Thus, a separate rating for 
neurologic manifestations is not warranted under the old 
criteria.

There also is no evidence of ankylosis (See DCs 5286 and 
5289); hence those codes are not applicable.  In sum, the 
evidence does not support a higher rating than 20 percent 
under the old criteria.  

Effective September 26, 2003, the Veteran's low back disorder 
may be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine.  Applying the revised 
rating criteria to the evidence received after the effective 
dates of the revised regulations, specifically Diagnostic 
Codes 5237 (limited motion) and 5243 (IVDS), a 20 percent 
rating is still warranted.

Under the revised criteria, specifically Diagnostic Codes 
5235- 5243, the next highest available disability rating is 
40 percent, and requires forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine; or IVDS with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.

As indicated, the September 2004, January 2006, March 2008, 
and December 2008 VA examination reports show the Veteran 
achieved forward flexion to 90, 70, 65, and 40 degrees, 
respectively.  Even with consideration of the Deluca factors, 
flexion of the thoracolumbar spine does not more nearly 
approximate to 30 degrees or less; there is no ankylosis 
present in the thoracolumbar spine; and there is no evidence 
of IVDS with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  Hence, a higher rating is not warranted under DCs 
5235-5243.  

The current rating criteria also provide for separate ratings 
for neurologic and orthopedic manifestations of all 
disabilities.  Despite the Veteran's subjective report of 
radiating pain and paresthesias to his bilateral lower 
extremities; clinical examinations since then have failed to 
reveal any objective neurologic impairment and dysfunction 
involving the peripheral nerves, such as absent reflexes, 
weakness and sensory changes.  In addition, no specific 
nerves have been identified as affected due to an 
intervertebral disc disorder, and there is also no clinical 
evidence of paralysis of any nerve group or single nerve.  
Thus, a separate rating for neurologic impairment is not 
warranted.  38 C.F.R. § 4.124a, DCs 8520, 8620, 8720 (2008).  

The preponderance of the evidence is against a rating in 
excess of 20 percent; hence, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990). 


ORDER

An increased rating for a low back disability, currently 
rated 20 percent, is denied. 

REMAND

TDIU

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  TDIU is a part of a claim for increased 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In this case, the Veteran filed a claim for TDIU which was 
denied in a rating decision of January 2007.  Even though he 
did not appeal the denial, the Court held in Rice that when 
the issue is raised by the evidence of record, the Board must 
adjudicate the issue as part of the claim for an increased 
rating. 

Since the 2007 rating decision, the Veteran has presented 
evidence and testimony that he is unemployable due solely to 
his service-connected back disorder.  At the December 2008 VA 
examination, the examiner opined that the Veteran was 
moderately limited in his ability to work as a CNA, as far as 
working with patients and standing for extended periods; and 
noted that the Veteran could function adequately in some type 
of sedentary work.  At the Veteran's most recent June 2009 VA 
neurological examination, he stated that he was unemployed 
because he was unable to perform the lifting requirements of 
his job as a CNA due to his back pain.  As such, the TDIU 
issue is properly before the Board.  The claim must be 
remanded for initial RO consideration of a total rating, 
including on an extraschedular basis.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); see also Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.  

The Veteran's back disability is manifested by limited 
motion, with associated symptoms of pain and radiating pain 
to the lower extremities, but without objective evidence of 
sensory deficit or nerve dysfunction.  These factors are 
contemplated by the rating criteria applicable to the low 
back disorder.  The Veteran, however, also reports side 
effects from his prescribed back pain medication, 
specifically drowsiness and an inability to stay alert at 
work.  These additional symptoms are not reasonably 
contemplated by the rating criteria and are reported to cause 
marked interference with Veteran's employment.  The assigned 
schedular evaluations are, therefore, inadequate.  Hence, the 
Board finds referral for consideration of an extraschedular 
rating is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his 
representative VCAA notice regarding 
entitlement to a TDIU, including on an 
extraschedular basis.  

2.  Submit the issue of entitlement to an 
increased evaluation for a low back 
disability to the VA Chief Benefits 
Director or the Director of the VA 
Compensation and Pension Service, for 
consideration of an assignment of an 
extraschedular evaluation.  

4.  If any benefit sought on appeal, 
remains denied, a supplemental statement of 
the case should be issued, and the case 
should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


